Citation Nr: 9927104	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-43 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to an extension of a temporary total 
convalescent rating for the veteran's service-connected 
fusion, right wrist, under the provisions of 38 C.F.R. § 4.30 
beyond September 30, 1993.  

2.  Entitlement to an increased rating for the service-
connected fusion, right wrist, status post right distal 
radius/ulnar stabilization, currently evaluated as 30 percent 
disabling.  

3.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected carpal tunnel syndrome, 
left wrist.  

4.  Entitlement to an automobile or other conveyance and/or 
adaptive equipment allowance.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that the veteran has also presented claims of 
service connection for a stomach condition and, most 
recently, a dental condition as secondary to his service-
connected wrist disabilities.  As these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  Service connection is in effect for fusion, right wrist, 
status post distal radius/ulnar stabilization, currently 
evaluated as 30 percent disabling.  

2.  A distal forearm stabilization was performed on July 14, 
1993.  A temporary total convalescent rating was assigned for 
the period July 14, 1993, through September 30, 1993.  

3. An additional period of convalescence through December 31, 
1993, is shown to have been necessitated by the medical 
evidence.  



CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating following surgery from October 1, 1993, 
through December 31, 1993, have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.30 
(1998).  

(The remaining issues on appeal are discussed in the Remand 
portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an extension of a 
temporary total rating beyond September 30, 1993, under the 
provisions of 38 C.F.R. § 4.30, because he was disabled for a 
total of six months following his right wrist surgery 
performed in July 1993.  

The present appeal is based on the RO's denial of an 
extension of a temporary total rating for convalescence 
beyond September 30, 1993.  The Board notes that the 
appellant's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107.  There is competent evidence of 
hospitalization for surgery related to a service connected 
disability with severe postoperative residuals including 
therapeutic immobilization of one major joint.  Furthermore, 
the RO has met its duty to assist the veteran in the 
development of his claim under 38 U.S.C.A. § 5107.  

According to 38 C.F.R. § 4.30, following discharge from a 
hospital, a 100 percent rating will be assigned from the date 
of hospital admission and continued 1, 2, or 3 months from 
the first day of the month following hospital discharge when 
it is shown that treatment of a service- connected disability 
resulted in:  surgery necessitating at least one month of 
convalescence; surgery with postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches, or regular weight bearing prohibited; 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.  

Extensions of 1, 2, or 3 months beyond the initial 3 months 
may be made under this section (see 38 C.F.R. § 4.30(b)(1)), 
and extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made upon approval of the 
Adjudication Officer. (see 38 C.F.R. § 4.30(b)(2)).  

The inability to return to any employment would, in fact, 
show a need for continuing convalescence under 38 C.F.R. § 
4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  

Service connection is in effect for fusion, right wrist, 
status post distal radius/ulnar stabilization, currently 
evaluated as 30 percent disabling.  

On July 14, 1993, the veteran underwent surgery consisting of 
a distal forearm stabilization and was fitted with a cast.  
In a rating action dated in December 1993, the RO granted a 
temporary total convalescent rating for a period of 
convalescence extending from July 14, 1993, through September 
30, 1993.  As of October 1, 1993, the 30 percent evaluation 
was resumed.  

In support of his claim, the veteran submitted a note signed 
by a VA physician in September 1993, which indicated that the 
veteran would be unable to work until approximately December 
1993, as his recovery from surgery was continuing.  VA 
progress notes from September 1993 also stated that the 
veteran required prolonged immobilization due to his right 
wrist surgery in July 1993 and included reference to a need 
for hand sheathing.  

Outpatient treatment note dated in November 1993 reported 
that the veteran did not feel that he was ready for full-time 
employment and requested an additional two months of 
convalescence.  

Based on its review of the medical evidence, the Board finds 
that the veteran is shown to be entitled to an extension of 
his temporary total disability rating beyond September 30, 
1993, and extending through December 31, 1993. The competent 
and credible medical statements contained in the VA 
outpatient treatment progress notes support a finding that 
the appellant likely needed convalescence through 1993.  



ORDER

An extension of a temporary total convalescent rating is 
granted through December 31, 1993, under the provisions of 38 
C.F.R. § 4.30, subject to the law and regulations governing 
the award and disbursement of monetary benefits.





REMAND

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
left wrist disability.  The veteran also contends that his 
right wrist disability is more disabling than as currently 
rated; specifically, he contends that his service-connected 
right wrist fusion has resulted in the loss of use of his 
right hand.

The veteran was afforded a VA examination of his wrists in 
March 1993.  At that time, the veteran reported a history of 
loss of right wrist motion, scars, inflammation of all 
radicular nerves, an undefined condition of the skeletal 
system and left carpal tunnel syndrome.  He complained of 
right wrist, forearm and upper body pain with development of 
similar symptoms in his left wrist.  On examination, the 
veteran was noted to answer questions in an "oblique" way, 
which was felt by the examiner to represent an attempt on the 
part of the veteran to obfuscate his history.  Cranial nerves 
were intact, as were the lower extremities in terms of 
strength, reflexes and sensation.  He was described as 
wearing leather forearm braces on each arm, which he was 
reluctant to remove.  In fact, although the veteran 
apparently requested assistance in removing the left arm 
brace, the examining physician refused, in order that he 
could observe the veteran's actual capabilities.  It was 
noted that the veteran was able to remove the brace, but 
complained of pain while doing so.  

On sensory testing, the veteran initially stated that all of 
the fingers of his right hand were numb in relation to the 
left hand.  He then proceeded to state that he had the same 
kind of numb sensation to a "pinwheel" over the entire 
right arm, upper chest and left arm.  According to the 
examining physician, there was no clear distinction in terms 
of the sensory findings.  Additional findings included the 
observation that the veteran's arm was clearly smaller than 
the left and that the veteran failed to move the right arm 
around; however, there were no obvious color or temperature 
differences, or painful disc esthesias.  Movement of the 
wrist and fingers was sensitive and he had give-way weakness 
on the right with some limitation of motion at the shoulder.  
On the left, he had a healing carpal tunnel release scar over 
the left wrist and a positive Tinel's sign.  The final 
diagnosis was that of chronic pain syndrome with no clear-cut 
evidence of any neurological disorder.  The examining 
physician went on to state that, in his opinion, the veteran 
was contributing to his disability by failing to move his 
right arm adequately due to the level of pain he experienced, 
such that it would eventually lead to a frozen shoulder 
syndrome.  In fact, he noted that such condition might 
already have been partially in existence.  

The veteran was subsequently afforded VA orthopedic and 
neurologic examinations of his left and right wrist 
disabilities in January 1995.  At the orthopedic evaluation, 
the veteran presented with complaints of limitation of 
motion, weakness and pain in the right wrist and the right 
and left hands.  The examination revealed findings of 
multiple scars over the right wrist secondary to the previous 
surgery.  There was diffuse tenderness dorsally on the ulna 
and volar surface, as well as over the wrist; however, no 
obvious deformity was noted.  Fusion of the wrist was also 
noted, with no wrist motion present whatsoever.  The veteran 
had difficulty making a fist and was able to approximate the 
tips of the fingers to within approximately 1/2 inch of the 
median transverse crease.  Passive range of motion of the 
fingers was normal.  Grip strength was estimated at 3/5.  

With regard to the left wrist, a well-healed, non-tender 
surgical scar was noted to extend from the palmar surface to 
over the volar surface of the wrist.  A normal range of 
motion of the left wrist and fingers was also recorded.  Grip 
strength was estimated at 4/5.  The final diagnosis was that 
of residuals of right wrist post-fusion and carpal tunnel 
syndrome, left wrist, postoperative, secondary to diagnosis 
one.  

Diagnostic studies performed in conjunction with the 
orthopedic examination revealed a normal left hand and wrist, 
but detected osteolysis and severe erosion involving the 
distal aspect of the right ulna and essentially complete 
ankylosis involving the carpal bones of the right wrist.  

A peripheral nerve examination, also conducted in January 
1995, was limited, apparently due to the veteran's 
unwillingness to remove his splints and the resultant 
difficulty in examining him.  The examining physician did 
note, however, that the veteran seemed to have decreased pin 
sensation in the thumb, index and, to some degree, middle 
finger of the left hand.  There was also give-way weakness on 
testing of all muscles, secondary to pain; however, there 
were also many positions for testing the musculature through 
the fingers and thumbs which the veteran could not or would 
not assume secondary to pain and the splints.  The final 
impression was that of multiple right arm and hand resections 
and fusions with reflex sympathetic dystrophy and documented 
history of left carpal tunnel syndrome, status post left 
carpal tunnel release with residual pain, without adequate 
examination of either upper extremity.  Essentially, the 
examining physician concluded that residual function and use 
of either upper extremity could not be assessed.  
Consequently, he recommended that nerve conduction tests and 
EMG studies be conducted in order to determine neuromuscular 
function of the upper extremities.  

The final diagnosis was that of chronic pain syndrome with no 
clear cut evidence of any neurological disorder.  The 
examining physician opined that there was a strong functional 
overlay to the veteran's disability and emphasized the 
relative absence of objective neurological findings.  

In June 1995, the RO granted service connection for carpal 
tunnel syndrome, left wrist, and assigned a 10 percent 
rating, effective on September 23, 1992.  The veteran 
subsequently appealed this initial rating on the basis that 
the assigned rating did not reflect the extent of his 
disability.  

The veteran was afforded yet another series of VA 
examinations in May 1996.  The first examination focused on 
the veteran's joints and revealed the veteran to have a four-
inch surgical scar on the dorsum of the right wrist and 
forearm, another four-inch scar on the ulnar portion of the 
volar aspect of the forearm and a one-inch scar on the radial 
portion of the volar aspect of the wrist.  All of the scars 
were described as being tender.  The veteran also registered 
a positive Tinel's sign, as well as tenderness in the groove 
of the ulnar nerve.  He also had marked weakness of grasp in 
the right hand and, while there was no atrophy of the upper 
arm, there was a 3/4 inch difference between the right and left 
arms, with the right being smaller.  The range of motion of 
the metacarpal phalangeal joints of the index, middle and 
ring fingers was from 0 to 45 degrees and grip strength was 
weak compared to the left hand.  There also appeared to be 
some numbness, hypothesis and pins-and-needles over most of 
the hand with additional tender spots on the forearm.  He 
also complained of odd sensations in the posterior chest 
wall.  

The range of motion of the right elbow was also noted to be 
limited.  Extension was recorded to 20 degrees and flexion to 
110 degrees.  Right forearm supination was to 0 degrees, 
pronation to 50 degrees.  Range of motion of the left arm was 
recorded as extension to 0 degrees and flexion to 135 
degrees.  Left forearm supination and pronation was to 70 
degrees.  

The final impression was that of limited motion, right elbow, 
with atrophy of the forearm; fusion, left wrist, with 
continued pain in the wrist and carpus tenderness along the 
scars and the dorsum and volar aspects of the forearm; and 
limited motion of the metacarpal phalangeal joints and 
interphalangeal joints with weakness of grasp; and a reflex 
sympathetic dystrophy of the entire right upper extremity.  
Diagnostic studies performed in conjunction with the 
examination revealed a normal right elbow and stable 
postoperative changes of the right wrist.  

The second examination involved a neurological assessment 
primarily of the veteran's right wrist disability.  The 
examining physician opined that, while the veteran 
demonstrated a neuralgic-like pain, by history, there were no 
objective nerve conduction velocities or neurologic findings 
to support clear-cut nerve damage to the right arm.  He 
further noted that, once again, there was a significant 
functional overlay during the objective neurological 
examination that day and he doubted that true reflex 
sympathetic dystrophy was present at all.    

A follow-up assessment of the peripheral nerves of the upper 
extremities was conducted in January 1997.  Motor strength in 
the deltoids, bilaterally, was registered as 4+ out of 5 on 
the right, secondary to pain, and 5 out of 5 on the left.  
The biceps and triceps on the left were also 5 out of 5 in 
strength.  On the right, he was not able to give full effort 
with right wrist flexion or extension secondary to pain, and 
his grip was decreased to about a 4 out of 5 secondary to 
pain.  Specific motor testing to the left muscles of the hand 
demonstrated 5 out of 5 in strength.  The muscles were also 
without any evidence of atrophy.  In addition, his left arm 
had normal muscle bulk and normal tone and was without 
evidence of atrophy.  Further motor testing to the veteran's 
right arm was not done secondary to pain.  

Sensory testing to right and left hands showed that they were 
warm to the touch and were of normal color.  The veteran had 
decreased pinprick in the first, second, third and fourth 
digits of the left hand, as well as a stocking distribution 
which went up above his wrist to about the mid-forearm.  He 
also had decreased vibratory sense in the left hand and 
wrist.  The right hand was tested with light touch only and 
was diminished throughout.  Reflex testing of the left upper 
extremity was equal in the biceps, triceps and 
brachioradialis and measured 1 to 2 out of 4.  The veteran 
also had a positive Tinel's at the wrist and elbow on the 
left.  

In conclusion, the examining physician noted that the veteran 
had subjective complaints of left hand numbness and weakness, 
rule out carpal tunnel syndrome by nerve conduction 
velocities.  According to the examiner, normal electrical 
studies would tend to imply that there was no permanent nerve 
damage.  In the veteran's case, his objective examination for 
carpal tunnel syndrome was supported only by decreased light 
touch in the first four digits of the left hand, which was 
mild, and a positive Tinel's at the wrist and elbow, which 
would imply ulnar distribution, as well.  He emphasized that 
the veteran's examination had not demonstrated motor weakness 
in the specific ulnar median supplied hand muscles or 
decreased grip in the hand secondary to pain.  He also found 
it difficult to explain the decreased light touch and 
vibratory sense in the glove distribution extending above the 
forearm.  Nerve conduction velocities done to the left medial 
nerve, as well as the right ulnar and median nerve, were 
normal based on testing performed in February 1997.  

Based on a review of the evidence as a whole, the Board finds 
that further development is indicated prior to appellate 
handling.  Specifically, the veteran should be afforded 
contemporaneous examinations to determine the current 
severity of his right and left wrist disabilities to include 
a determination as to whether the veteran has a separately 
ratable orthopedic disability pertinent to the left upper 
extremity.  

The RO is reminded that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1998) and clinical findings must be expressed in terms 
of the degree of additional range-of-motion loss due to any 
pain on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The orthopedic examination should include a medical opinion 
as to whether the veteran's right and left wrist disabilities 
are manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  

Finally, with regard to the merits of the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, the 
examining physician should also be requested to provide an 
opinion as to the veteran's ability to work.  

In addition, the veteran testified at a hearing before the 
undersigned Member of the Board in May 1999, that he 
continued to receive treatment for his disabilities at the 
Tucson VA Medical Center.  He also stated that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  Consequently, the Board finds that 
association with the claims file of any records of treatment 
or evaluation for the right and left wrist disability, as 
well as a copy of any decision awarding SSA benefits and 
copies of the medical evidence on which such decision was 
based would materially assist in the adjudication of the 
veteran's claim.  

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims recently recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" 
rating.  The RO, following completion of the necessary 
development, should consider whether a "staged" rating is 
warranted for the veteran's left wrist disability.  

The Board will defer adjudication of the issue of entitlement 
to an automobile allowance, as this may depend on the outcome 
of the issue of entitlement to an increased rating.  It is 
also necessary to defer consideration of this issue because 
the authorizing regulation, 38 C.F.R. § 3.808, contains 
independent criteria which must be demonstrated by medical 
evidence, and it would be apposite to have the medical 
examiner make findings responsive to the criteria in this 
regulation as well.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his left wrist disability since September 
1992 and his right wrist disability since 
January 1997.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources, including 
records from the VA Medical Center in 
Tucson, Arizona.

2.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSA 
disability benefits and copies of the 
medical evidence on which the decision 
was based.  

3.  The veteran should then be scheduled 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected right 
and left wrist disabilities, including to 
ascertain whether he is suffering from a 
separately ratable orthopedic condition 
relative to his left wrist condition.  
All indicated testing in this regard 
should be completed.  The claims folder 
should be made available to the examiners 
for review before the examinations.  The 
examiners should report detailed findings 
and describe fully the extent to which 
the service-connected right and left 
wrist disabilities cause functional 
limitation, to include objective evidence 
of limitation of motion due to pain; and 
to make specific findings as to whether 
there is any evidence of swelling, 
deformity or atrophy.  Any functional 
impairment of the hand and fingers should 
be described in full.  The examiners 
should also determine whether, and to 
what extent (i.e., partial, complete) 
there is functional loss of use of the 
right hand and the impact of the 
veteran's disability picture on his 
employment.  Specifically, the examine 
should state whether the service-
connected disorders are of such severity 
as to preclude the veteran from securing 
and following substantially gainful 
employment.  The examiners should explain 
the basis for his/her opinions and 
reconcile them with any previously 
reported medical evidence in the claims 
folder.  The report of the examination 
should be associated with the veteran's 
claims folder.  

4.  Upon completion of the development of 
the record as requested by the Board and 
any other development deemed appropriate, 
the RO should again consider the 
veteran's claim, with particular 
consideration of the Court's holdings in 
DeLuca and Fenderson and whether the 
veteran is suffering from a separately 
ratable orthopedic disability relative to 
his left wrist condition.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case concerning all evidence added 
to the record since the previous 
Supplemental Statement of the Case, and 
they should be given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






